J-S11039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ADAM LEE GREENLEE,                         :
                                               :
                       Appellant               :      No. 1411 WDA 2019

            Appeal from the PCRA Order Entered September 4, 2019
               in the Court of Common Pleas of Crawford County
             Criminal Division at No(s): CP-20-CR-0000065-2018

BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                               FILED MAY 27, 2020

        Adam Lee Greenlee (“Greenlee”) appeals from the Order dismissing his

Petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”).

See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On April 12, 2018, Greenlee pled guilty to first-degree murder,1 for the

stabbing death of a GNC store employee. The trial court sentenced Greenlee

to a mandatory term of life in prison without the possibility of parole. Greenlee

did not file post sentence motions or a direct appeal.

        On February 25, 2019, Greenlee, pro se, filed the instant, timely PCRA

Petition. The PCRA court appointed Greenlee counsel, who filed an Amended

PCRA Petition raising various ineffective assistance of counsel claims, and

challenging the validity of Greenlee’s guilty plea.

____________________________________________


1   See 18 Pa.C.S.A. § 2502(a).
J-S11039-20


        By Memorandum and Order filed on August 9, 2019, the PCRA court

reviewed Greenlee’s claims, and issued Notice pursuant to Pa.R.Crim.P. 907

of its intention to dismiss Greenlee’s Petition without a hearing. Greenlee did

not file a response.         On September 4, 2019, the PCRA court dismissed

Greenlee’s Petition, explaining that there were no genuine issues of material

fact. This timely appeal followed.

        On appeal, Greenlee raises the following issue for our review: “Whether

the [PCRA] court erred by failing to schedule an evidentiary hearing in order

to provide [Greenlee] with the opportunity to provide testimonial evidence in

support of the issues raised in his [A]mended [PCRA Petition]?”            Brief for

Appellant at 7.

        We adhere to the following standard of review:

               We review an order dismissing a petition under the PCRA in
        the light most favorable to the prevailing party at the PCRA level.
        This review is limited to the findings of the PCRA court and the
        evidence of record. We will not disturb a PCRA court’s ruling if it
        is supported by evidence of record and is free of legal error.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012) (citations

omitted).

        There is no absolute right to an evidentiary hearing, and a PCRA court

has discretion to deny a petition without a hearing “if the PCRA court

determines that the petitioner’s claim is patently frivolous and is without a

trace    of   support   in    either   the   record   or   from   other   evidence.”

Commonwealth v. Hart, 911 A.2d 939, 941 (Pa. Super. 2006). “To obtain


                                         -2-
J-S11039-20


reversal of a PCRA court’s decision to dismiss a petition without a hearing, an

appellant must show that he raised a genuine issue of fact which, if resolved

in his favor, would have entitled him to relief, or that the court otherwise

abused its discretion in denying a hearing.” Commonwealth v. Hanible, 30
A.3d 426, 438 (Pa. 2011) (citation and brackets omitted). Thus, when the

PCRA court denies a petition without an evidentiary hearing, we “examine

each issue raised in the PCRA petition in light of the certified record before it

in order to determine if the PCRA court erred in its determination that there

were no genuine issues of material fact in controversy and in denying relief

without conducting and evidentiary hearing.” Commonwealth v. Khalifah,

852 A.2d 1238, 1240 (Pa. Super. 2004).

      Greenlee provides very little argument in support of his claim. Instead,

Greenlee first sets forth the statements he made during his guilty plea

hearing. See Brief for Appellant at 16-18. Greenlee then sets forth additional

statements contained in his Affidavit, which he attached to his Amended PCRA

Petition. See id. at 19-23. In reference to the Affidavit, Greenlee emphasizes

his statements that he was in a “drug-induced state” at the time of the

murder; he had no malice towards the victim; his intention prior to entering

the store was to steal merchandise; he did not have a specific intent to kill the

victim; and he communicated the aforementioned information to his trial

counsel. Id. at 23.     Greenlee claims that the PCRA court improperly

considered only the transcripts of the plea hearing. Id. at 24.


                                      -3-
J-S11039-20


       Greenlee’s argument is entirely devoid of substantive legal argument.

Indeed, Greenlee failed to identify any claims that are cognizable under the

PCRA, and which would entitle him to relief.      See 42 Pa.C.S.A. § 9543(a)

(setting forth the various cognizable claims under the PCRA).          Although

Greenlee’s PCRA Petition challenges the validity of his guilty plea and the

effectiveness of his plea counsel, Greenlee’s brief neither identifies the

standards governing this Court’s review of such claims, nor sets forth

argument relevant to such claims. Because Greenlee’s argument is wholly

undeveloped, his claim is waived. See Commonwealth v. Tchirkow, 160
A.3d 798, 804 (Pa. Super. 2017) (stating that “[t]his Court will not act as

counsel and will not develop arguments on behalf of an appellant.” (citation

and quotation marks omitted)); Commonwealth v. McMullen, 745 A.2d
683, 689 (Pa. Super. 2000) (stating that “[w]hen the appellant fails to

adequately develop his argument, meaningful appellate review is not

possible.” (citation omitted)). Moreover, Greenlee’s bald assertion that the

PCRA court did not consider his Affidavit does not satisfy his burden of

establishing that he raised a genuine issue of material fact. See Hanible,

supra.2



____________________________________________


2 We observe that the PCRA court fully addressed each of the claims Greenlee
raised in his Amended PCRA Petition. See Memorandum and Order, 8/9/19,
at 2-7. Even if we could address Greenlee’s underlying claims, we would
conclude that he is not entitled to relief, for the reasons set forth by the PCRA
court. See id.

                                           -4-
J-S11039-20


     Accordingly, the PCRA court did not err in dismissing Greenlee’s Petition

without conducting an evidentiary hearing.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/27/2020




                                    -5-